EXHIBIT 10.2

 

Sunterra Resorts, 3865 West Cheyenne Avenue, North Las Vegas, NV 89032

 

 

 

June 25, 2004

 

     LOGO [g8346583465img1.jpg]

 

Bob Krawczyk

200 South Orange Avenue

Suite 1800

Orlando, Florida 32801

                 

 

Ref: Offer Letter

 

Dear Bob:

 

The specifics of your offer of employment with Sunterra Corporation are outlined
below:

 

Start Date:

 

Subject to the terms of this letter, your employment with Sunterra Corporation
will begin on Wednesday, August 4th, 2004.

 

Position:

 

Your position will be at Sunterra Corporation in Las Vegas, Nevada and you shall
perform such duties and services that are assigned to you by this Company. You
acknowledge that your prospective employment will be subject to all policies and
practices of the Company as may currently exist or as may be curtailed, modified
or implemented from time to time. Further, you shall devote your full time and
attention to the affairs of the Company and to your duties as Vice President and
Corporate Controller. You will be reporting to Steve West, Chief Financial
Officer.

 

Base Salary:

 

Your base salary will be $200,000 a year, paid in bi-weekly intervals of $7,
692.30 and subject to applicable withholdings for FICA, state and federal taxes.
The Sunterra Corporation salary program provides performance-based salary
reviews for future salary progression.

 

Annual Incentive (Bonus):

 

You will be eligible to participate in the discretionary bonus program and earn
up to 20% of your annual salary. Your actual incentive payout will be based upon
achieving specified performance criteria to be established and approved with
your manager.

 

Stock Options:

 

As soon as practicable following the date you begin employment with the Company,
you will be granted an option to purchase 40,000 shares of the common stock of
the Company pursuant to the Company’s 2002 Stock Option Plan. The options will
be subject to the terms and conditions of the Stock Option Plan and shall have
such other terms and conditions as are set forth in the Stock Option Agreement
(e.g., strike price, vesting and exercise requirements) describing the stock
option grant.



--------------------------------------------------------------------------------

Benefits:

 

Sunterra Corporation offers a comprehensive array of employee benefit programs,
to provide peace of mind on various personal concerns. You are eligible for the
health and welfare benefit programs on the first day of the month following your
employment. You and your eligible dependents will be covered by these benefits
as per your coverage elections. You will accrue 3 weeks of vacation per year.
Additional vacation will be discussed as tenure increases.

 

Information on these plans and other benefit programs such as short-term
disability, long-term disability, and employee life insurance will be provided
to you after you begin your employment with us.

 

In the event that changes are made to any of the benefit plans , the changes
will apply to you as they do other employees of the Company.

 

Relocation:

 

You will be reimbursed for reasonable relocation expenses including the cost of
two trips to Las Vegas with your family to find housing and perform other
duties. Sunterra will also provide temporary housing for up to three months
during the period you are acquiring permanent housing. Resonable expenses
include costs to move your household, travel costs and meals during your move
according to Sunterra’s employee relocation policy.

 

Employment Term:

 

In accepting this offer you understand and agree that your employment with the
Company is “at will.” As such, you agree that either you or Sunterra Corporation
may end the employment relationship at any time, with or without notice and with
or without cause. By signing below, you understand and acknowledge that except
for this letter, there is not and shall not be any written contract between you
and the Company concerning this offer of employment or your prospective
employment, and that this letter is not intended to be and is not a contract of
employment.



--------------------------------------------------------------------------------

By signing and returning this letter, you confirm that this letter accurately
sets forth the current understanding between you and Sunterra Corporation and
that you accept and agree to the terms as outlined.

 

Termination:

 

In the event that you are terminated without cause or for a good reason, you
will be entitled to continuation of salary (less applicable withholding or
similar taxes) at the rate in effect on the termination date for a period of 6
months following the date of termination.

 

Sincerely,

/s/ Steve West

--------------------------------------------------------------------------------

Steve West

Chief Financial Officer

 

cc: Personnel File

 

ACCEPTED AND AGREED TO:

   

/s/ Bob Krawczyk

--------------------------------------------------------------------------------

 

7/6/04

--------------------------------------------------------------------------------

Bob Krawczyk

 

DATE